Exhibit 10.2
 
CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (“Agreement”) made as of the 5th day of October, 2012
between FRIENDFINDER NETWORKS INC., a Nevada corporation (the “Company”) having
an office at 6800 Broken Sound Parkway, Suite 200, Boca Raton, Florida 33487 and
DANIEL C. STATON (the “Consultant”).
 
WHEREAS, the Company and the Consultant are parties to that certain Amended and
Restated Employment Agreement dated as of April 24, 2012, (the “Employment
Agreement”).
 
WHEREAS, the Consultant's employment with the Company will end on October 5,
2012, under circumstances that could potentially entitle him to certain payments
and benefits pursuant to the Employment Agreement (the "Employment Severance").
 
WHEREAS, the Company desires to retain the Consultant to provide consulting
services in connection with enterprise-wide business initiatives, strategic
planning and issues relating to the Company's debt, including any refinancing of
the Company’s debt (the "Consulting Services"), and the Consultant desires to
provide such Consulting Services to the Company on the terms and subject to the
conditions hereinafter set forth.
 
WHEREAS, in consideration for entering into this Agreement and the promises
contained herein, the Consultant has agreed not to claim any entitlement to the
Employment Severance.
 
NOW THEREFORE, the parties agree as follows:
 
1.             Engagement.  The Company hereby engages the Consultant to provide
the Consulting Services, and the Consultant hereby accepts such engagement by
the Company, upon the terms and conditions set forth below.
 
2.             Term.  Subject to the provisions for termination herein provided,
the Company and the Consultant agree that this Agreement initially became
effective on the 5th day of October, 2012 (the “Effective Date”) and that this
Agreement shall continue until March 29, 2017 (the “Term”), or until the
Consultant or Company terminates this engagement in accordance with Section 5,
if earlier.
 
3.             Consulting Services.
 
3.1           During the Term, the Consultant agrees to be available on an
as-needed basis to perform the Consulting Services.
 
3.2           In the performance of these Consulting Services, Consultant shall
at all times comply with and abide by the terms and conditions set forth in this
Agreement and all applicable policies and procedures of the Company. Consultant
shall further perform the Consulting Services in a professional manner and in
accordance with all applicable laws, rules and regulations and by following and
applying the highest professional standards and guidelines.
 
3.3           The Consultant shall be permitted to perform the Consulting
Services from any location(s) selected by the Consultant.
 
 
1

--------------------------------------------------------------------------------

 
 
3.4           Nothing contained herein shall require the Consultant to follow
any directive or to perform any act which would violate any laws, ordinances,
regulations or rules of any governmental, regulatory or administrative body,
agent or authority, any court or judicial authority, or any public, private or
industry regulatory authority. The Consultant shall act in accordance with all
laws, ordinances, regulations or rules of any governmental, regulatory or
administrative body, agent or authority, any court or judicial authority, or any
public, private or industry regulatory authority.
 
4.             Consulting Fee and Benefits.
 
4.1           Consulting Fee.  Subject to Section 10 hereof, during the Term,
the Company shall pay the Consultant the following "Consulting Fee" payable
bi-monthly: the Consultant shall receive a Consulting Fee of $500,000 per annum.
The Consulting Fee may be increased each fiscal year of the Company (the “Fiscal
Year”) following the first anniversary of the date hereof at the rate of ten
percent (10%) of the then current Consulting Fee, if permitted under the terms
of the agreements governing the Company's indebtedness and obligations in effect
from time to time (collectively, the “Indentures”).
 
4.2           Annual Stock Grant.  Subject to the Company's stockholders
approving incentive plans that are required in order to make the annual stock
grants required by this Agreement (the “Stockholder Approval”), on the last day
of each calendar quarter during the Term beginning with the calendar quarter
commencing October 1, 2012 (each an “Equity Grant Date”), the Company shall
grant to the Consultant 62,500 shares of common stock, par value $0.001 per
share, of the Company (“Common Stock”), which shall be non-forfeitable and free
of any restrictions on sale, transfer, assignment or other conveyance. In the
event that Stockholder Approval has not been obtained as of an Equity Grant Date
and as a result of the lack of such Stockholder Approval the Company is not able
to award all or a portion of the equity that is required to be awarded pursuant
to the Agreement (disregarding the Stockholder Approval requirement), if and
when the Stockholder Approval is obtained, all equity that would have been
granted to the Consultant on any Equity Grant Date (disregarding the Stockholder
Approval requirement) prior to the Stockholder Approval shall be awarded within
five (5) days of the Stockholder Approval (provided that such equity shall be
reduced to the extent that the Company has provided compensation to the
Consultant in lieu of the equity pursuant to the following sentence). In the
event that Stockholder Approval is not obtained within three (3) months of any
date on which a Stockholder Approval is required in order to grant the equity
under this Section 4.2, then the Company shall use its best efforts to provide
other compensation to the Consultant in order to put the Consultant in the same
economic position he would have been had Stockholder Approval been obtained
within the requisite period.
 
4.3           Additional Consulting Fee. In addition to the Consulting Fee, the
Consultant will be eligible to receive an additional consulting fee annually
based on his performance in each Fiscal Year the Consultant is engaged by the
Company during the Term in an amount up to (i) one hundred percent (100%) of the
Consulting Fee in effect on the last day of the Fiscal Year plus (ii) one
hundred percent (100%) of the dollar value of the quarterly Common Stock grants
made to the Consultant during the applicable Fiscal Year pursuant to Section 4.2
of the Agreement, determined based on the closing stock price of the Common
Stock of the Company as of the date of the grants (the "Additional Consulting
Fee"). The award of each year’s Additional Consulting Fee, if any, shall be
based upon the following performance criteria and subject to the successful
completion of the refinancing of the Company’s outstanding debt as of the date
of this Agreement: (a) seventy-five percent (75%) based on the Company's
objective evaluation of revenue growth, EBITDA growth and margin improvement,
which shall be provided to the Consultant in writing at the beginning of each
Fiscal Year (and no later than January 31 of each Fiscal Year), and (b)
twenty-five percent (25%) based on the Company's subjective evaluation of the
Consultant’s performance of the Consulting Services. Such determination shall be
made after consultation with the Consultant within sixty (60) days following the
end of each Fiscal Year during the Term commencing with the Fiscal Year ending
December 31, 2012. For the Fiscal Year 2012, the criteria set forth above shall
be evaluated commencing on the Effective Date. The Consultant must be engaged by
the Company through December 31 of the applicable Fiscal Year in order to be
eligible to receive an Additional Consulting Fee with respect to such Fiscal
Year. Subject to Section 10 hereof, the Company shall pay any Additional
Consulting Fee payable hereunder within seventy-four (74) days following the end
of the applicable Fiscal Year. The Additional Consulting Fee will be paid in
cash. In the event that as a result of any Indenture effective as of the payment
date of the Additional Consulting Fee, the Additional Consulting Fee cannot be
paid in its entirety in the form of cash, the portion of the Additional
Consulting Fee that cannot be paid in cash shall be paid in the form of Common
Stock. If such portion of the Additional Consulting Fee cannot be paid in the
form of Common Stock because of the lack of available shares under the Company’s
equity plans that have received Stockholder Approval, the Company shall use its
best efforts to pay to the Consultant such portion of the Additional Consulting
Fee in a form permissible under the Indentures. Notwithstanding the foregoing,
in no event shall the foregoing provisions relieve the Company of its obligation
to pay to the Consultant the Additional Consulting Fee provided under Section
4.3.
 
 
2

--------------------------------------------------------------------------------

 
 
4.4           Stock Options.  Subject to availability under the Company's 2008
Stock Option Plan or obtaining the Stockholder Approval, the Company shall grant
an option to purchase 4,167 shares of common stock of the Company on April 3,
2013 and on each anniversary of April 3, 2013 during the Term (each such grant,
an “Option”); provided, that, the Consultant is engaged by the Company on each
such date. The respective exercise price per share of each Option shall be no
less than the fair market value of a share on the date the Option is granted.
The fair market value of the Company’s common stock shall be determined based on
the closing price on the trading day immediately before the grant date. Subject
to accelerated vesting provisions set forth in Section 6 herein, each Option
shall vest as to twenty percent (20%) of the shares subject to such Option on
the first anniversary of the grant of such Option and as to twenty percent (20%)
of the shares subject to such Option on each anniversary thereafter, subject to
the Consultant’s continued engagement with the Company on the relevant vesting
dates. In all other respects, each Option shall be subject to the terms,
definitions and provisions of the Company’s 2008 Stock Option Plan, the
Company's 2012 Stock Incentive Plan, or any other Company stock incentive plan
approved by the Compensation Committee and the stockholders, as amended from
time to time, pursuant to which the Option is granted, and the stock option
agreement by and between the Consultant and the Company.
 
4.5           Restricted Stock.  Subject to availability under the Company's
2009 Restricted Stock Plan or obtaining the Stockholder Approval, on May 16,
2013 and on each anniversary of such date thereafter during the Term, the
Company shall issue to the Consultant 2,500 shares of restricted stock (the
“Restricted Stock”); provided, that, the Consultant is engaged by the Company
pursuant to this Agreement on each such anniversary date, which stock the
Consultant shall not sell, transfer, assign or otherwise convey prior to the
third anniversary of the date such Restricted Stock is issued. In the event that
the Consultant ceases to be engaged by the Company, except for termination of
the Consultant’s engagement under Certain Circumstances or due to the
Consultant’s death, “disability” (as defined under the FriendFinder Networks
Inc. 2009 Restricted Stock Plan, the Company's 2012 Stock Incentive Plan, or any
other Company stock incentive plan approved by the Compensation Committee and
the stockholders pursuant to which the Restricted Stock is granted), or
termination of the Consultant’s engagement upon the expiration of the Term, the
Company shall have the right to repurchase any Restricted Stock issued less than
three years prior to the date of such termination at the fair market value of
the Restricted Stock on the date such Restricted Stock was issued. The Company
shall provide written notice to the Consultant of its intention to exercise such
repurchase right no later than five (5) days after the date of termination of
his engagement and the repurchase of the Restricted Stock shall be consummated
within ten (10) days of such notice.
 
 
3

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Certain Circumstances” shall mean the
termination of the Consultant’s engagement (i) by the Company Without Cause (as
defined in Section 5.1); or (ii) by the Consultant for Good Reason (as defined
in Section 5.2); or (iii) as a result of a Change in Control (as defined in
Section 6).
 
4.6           Share Adjustment.  All share amounts contemplated in Sections 4.2,
4.3, 4.4 and 4.5 are subject to appropriate adjustment in the event of a stock
split, reverse stock split, merger, recapitalization and similar transactions
which may take place after the date hereof.
 
4.7           Independent Contractor Status.  Consultant at all times with
respect to this Agreement will be an independent contractor. Neither party shall
have the right nor power to bind the other party to any liability or obligation,
and Consultant shall not hold himself out as having any such right or power in
his capacity as a Consultant under this Agreement. This Agreement shall not be
construed to establish a partnership or employment relationship between
Consultant and Company or create any other form of legal association which would
impose liability upon one party for the act or failure to act of the other.
Except as specifically provided herein, Consultant shall not be entitled to
receive any compensation or benefits provided by Company to its employees.
Consultant acknowledges and agrees that payment of all taxes related to the
compensation paid to Consultant by Company is the sole responsibility of
Consultant. As a result of Consultant's status as an independent contractor,
Company shall not pay any contributions to social security, unemployment
insurance, federal or state withholding taxes, any other applicable taxes
whether federal, state, local, or foreign nor provide any other contributions or
benefits, including, without limitation, any vacation pay, sick leave pay,
retirement benefits, health or disability benefits, which might be expected in
an employer-employee relationship. Consultant acknowledges and agrees that it
shall have no claim against Company hereunder or otherwise for any such benefits
including without limitation claims for employee benefits of any kind.
 
4.8           Expenses.  The Company shall pay or reimburse the Consultant for
all reasonable out-of-pocket expenses incurred by the Consultant, accompanied by
vouchers therefore in accordance with the Company’s policies, in the course of
providing consulting services to the Company or in connection with otherwise
performing consulting services under this Agreement.
 
4.9           Acknowledgement of Director Position; Continuation of D&O
Insurance Coverage; and Indemnification Agreement.  The Company acknowledges
that Consultant is a member of the Board of Directors of the Company (the
"Board"), and in such capacity as Director, the Company shall cover Consultant
in its standard D&O insurance policy, under the current limits and evidence in
place, and shall provide written evidence of such coverage upon request by the
Consultant; provided that the limits shall be no less than $10 million per
defined loss, and $10 million in total coverage. It is hereby agreed and
acknowledged between the Consultant and the Company that, with respect to
Consultant's role as a Director of the Company, the Indemnification Agreement
entered into as of April 21, 2009 (the "Indemnification Agreement") shall remain
in full force and effect in accordance with its terms. The Consultant
acknowledges that during the term of the Consulting Agreement, he shall not be
entitled to any compensation for serving as a member of the Board, including any
director fees payable in cash and any stock options or other equity grants
payable to non-employee Directors under the Company's director compensation
policies in effect from time to time, other than the compensation provided to
him pursuant to this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
5.             Termination.
 
5.1           Termination of Engagement by the Company for Cause. The Company
may terminate the Consultant’s engagement under this Agreement at any time
during the Term for Cause, effective immediately upon written notice to the
Consultant of such termination. For purposes of this Section 5.1, “Cause” shall
mean: a willful failure or refusal on Consultant’s part to perform the
Consulting Services, willful gross misconduct, willful dishonesty or fraud on
Consultant’s part in connection with Consultant’s engagement, regardless of
whether it results in economic harm to the Company or its subsidiaries or
affiliates; or a material breach by the Consultant of any provision of this
Agreement. No termination of the Consultant’s engagement hereunder by the
Company for Cause shall be effective as a termination for Cause unless the
provisions of this Section shall first have been complied with. The Consultant
shall be given written notice by the Board, with such notice stating in
reasonable detail the particular circumstances that constitute the grounds on
which the proposed termination for Cause is based. The Consultant shall have ten
(10) days after receipt of such notice to fully cure such alleged violation, if
possible. If he fails to cure such alleged violation within such ten (10) day
period, the Consultant shall then be entitled to a hearing in person (together
with counsel) before the full Board. If after such hearing, the Board gives
written notice to the Consultant confirming that a majority of the members of
the full Board voted after the hearing to terminate the Consultant for Cause,
the Consultant’s engagement shall thereupon be terminated for Cause. For
purposes hereof, no act or omission shall be deemed to be “willful” if such act
or omission was taken (or omitted) in the good faith belief that such is in the
best interests of, or not opposed to the best interests of, the Company or if
such act or omission resulted from the Consultant’s physical or mental
incapacity.
 
5.2           Termination of Engagement by the Company Without Cause.  The
Company may terminate Consultant's engagement under this Agreement without Cause
upon thirty (30) days’ prior written notice to the Consultant.
 
5.3           Termination of Engagement by the Consultant for Good Reason.  The
Consultant may terminate his engagement under this Agreement for Good Reason. A
termination by Consultant for “Good Reason” shall mean a termination by the
Consultant of the Consultant’s engagement within sixty (60) days following the
occurrence of the Company’s breach of any material provision in this Agreement
or the date that the Consultant has actual knowledge of such breach.
 
 
5

--------------------------------------------------------------------------------

 
 
5.4           Voluntary Termination of Engagement by the Consultant Without Good
Reason.  The Consultant may voluntarily terminate his engagement under this
Agreement without Good Reason, upon not less than 60 days’ prior written notice
to the Company.
 
5.5           Death.  The Consultant’s engagement under this Agreement shall
automatically terminate upon the Consultant’s death.
 
6.             Termination Payments.
 
6.1           In the event of a termination of the Consultant’s engagement by
the Company for Cause, by the Consultant without Good Reason, due to the
expiration of the Term or as a result of the Consultant’s death, the Consultant
(or his estate, as applicable) shall be entitled to (i) his Consulting Fee
earned but unpaid through and including the date of the termination of his
engagement, (ii) any unpaid Additional Consulting Fee that is earned and accrued
for any completed Fiscal Year,  and (iii) have forwarded to an email address
specified by the Consultant (or his estate) following the termination of his
engagement all emails sent to dstaton@ffn.com, dstaton@PMGI.com,
Dstaton@penthouse.com and any other email addresses used by the Consultant while
formerly employed by the Company or while engaged as a consultant by the Company
for a period of seven (7) years following the termination of his engagement
(collectively, the “Accrued Amounts”).  In the case of the provision set forth
above in Section 6.1(iii), the Consultant shall be bound by the confidentiality
obligations set forth in Section 9 herein for such applicable period of time and
the Company may automatically cease forwarding such e-mails upon discovering
that Consultant has violated such confidentiality obligations. Additionally, the
Company may cease forwarding such e-mails if the act of forwarding such e-mails
would result in the Company violating any law.  Nothing in Section 6.1(iii)
above shall prohibit the Company from shutting down a website, sever, domain
name or taking any other related action which would result in the Company's
inability to forward e-mails to the Consultant if such decision was made by the
Board in good faith. For avoidance of doubt, absent a termination of engagement
in connection with a Change in Control pursuant to Section 6.3 the Consultant
shall not be entitled to any termination benefits pursuant to Section 6.2 if his
engagement is terminated by the Company for Cause, by the Consultant without
Good Reason or due to the Consultant's death or the expiration of the Term;
provided that, in the event that the Consultant's engagement is terminated by
the Company for Cause or is terminated by the Consultant without Good Reason (a
"Discretionary Termination Payment Event"), the Board (without the Consultant's
participation), in its sole and absolute discretion, may choose to pay the
Consultant an amount equal to the sum of the payments referred to in subsections
6.2(a) and (b) below, payable in twenty-four (24) monthly payments, beginning
within sixty (60) days following the termination date.
 
6.2           In the event the Consultant’s engagement is terminated by the
Company without Cause (which does not include termination due to expiration of
the Term) or by the Consultant for Good Reason during the Term, the Consultant
shall be entitled to the Accrued Amounts and, subject to the Consultant’s
signing, returning to the Company and not revoking a release of claims related
to the Consultant's engagement as a consultant of the Company and prior
employment with the Company, in the form provided by the Company and mutually
agreed upon by the parties (the “Release”), the Consultant shall be entitled to
receive, and the Company shall be obligated to provide, the following cash
termination payments and benefits:
 
 
6

--------------------------------------------------------------------------------

 
 
  (a)           Payment to the Consultant of an amount equal to the lesser of
(i) 2.99 times (A) the Consulting Fee as of the date of termination plus (B) the
value of 250,000 shares of Common Stock (determined based on the closing price
of the Common Stock as of the date of termination) or (ii) the amount of
Consulting Fee owed to the Consultant for the remainder of the Term plus the
value of the Common Stock to be granted to the Consultant over the remainder of
the Term (determined based on the closing price of the Common Stock of the
Company as of the date of termination), in twenty-four (24) monthly payments,
beginning within sixty (60) days following the termination date, as determined
by the Company;
 
  (b)           Payment to the Consultant of an amount equal to one hundred
percent (100%) of the Additional Consulting Fee actually earned for the Fiscal
Year prior to the year of termination, if any; this amount shall be paid in
twenty-four (24) monthly payments, beginning within sixty (60) days following
the termination date, as determined by the Company;
 
  (c)           Payment to the Consultant of an amount equal to five (5) times
the Consultant’s Consulting Fee plus five (5) times the value of 250,000 shares
of Common Stock (determined based on the closing price of the Common Stock of
the Company as of the date of termination) less the amount determined pursuant
to Section 6.2(a), to be paid in a lump sum within sixty (60) days following
termination, as determined by the Company; and
 
  (d)           All outstanding stock options, restricted stock and other awards
granted under the Incentive Plan (the "Awards") shall immediately vest upon
termination and the Consultant shall be entitled to sell, transfer or otherwise
convey all shares of stock received pursuant to the Awards as of the date of
termination notwithstanding any provision in any award agreement to the
contrary, subject to compliance with the federal securities laws. Consultant
shall remain eligible to exercise his stock options through the expiration date
of such stock options notwithstanding any provision in any stock option award
agreement to the contrary. Notwithstanding this subsection 6.2(e), however,
Consultant shall have the option, in his sole discretion, to elect to forgo the
accelerated vesting of the Awards.
 
Notwithstanding anything else to the contrary in this Agreement, all termination
payments and benefits provided in this Section 6.2 are subject to the
Consultant’s signing, returning to the Company and not revoking a Release within
45 days following the date the Consultant actually receives an execution copy of
such Release. The Company shall have no more than 15 days following the
Consultant's termination of engagement to provide Consultant with such release.
In the event the 60 day post-termination period, during which the payments
referred to in subsections 6.2(a), 6.2(b) and 6.2(c) above or 6.3(a), 6.3(b) and
6.3(c) below are required to be made, begins in one taxable year of the
Consultant and ends in a second taxable year of the Consultant, the payments
referred to in subsections 6.2(a), 6.2(b) and 6.2(c) above or 6.3(a), 6.3(b) and
6.3(c) below shall be made in the second taxable year (and within such 60 day
period).
 
6.3           In the event that the Consultant's engagement is terminated for
any reason within 12 months following a Change in Control, the Consultant shall
be entitled to receive the Accrued Amounts and, subject to the Consultant’s
signing, returning to the Company and not revoking the Release within 45 days
following the date the Consultant actually receives an execution copy of such
Release, the Consultant shall be entitled to receive, and the Company shall be
obligated to provide, the following cash termination payments and benefits:
 
 
7

--------------------------------------------------------------------------------

 
 
  (a)           Payment to the Consultant of an amount equal to the lesser of
(i) 2.99 times (A) the Consulting Fee as of the date of termination plus (B) the
value of 250,000 shares of Common Stock (determined based on the closing price
of the Common Stock as of the date of termination) or (ii) the amount of
Consulting Fee owed to the Consultant for the remainder of the Term plus the
value of the Common Stock to be granted to the Consultant over the remainder of
the Term (determined based on the closing price of the Common Stock of the
Company as of the date of termination), in twenty-four (24) monthly payments,
beginning within sixty (60) days following the termination date, as determined
by the Company;
 
  (b)           Payment to the Consultant of an amount equal to one hundred
percent (100%) of the Additional Consulting Fee actually earned for the Fiscal
Year prior to the year of termination, if any; this amount shall be paid in
twenty-four (24) monthly payments, beginning within sixty (60) days following
the termination date, as determined by the Company;
 
  (c)           Payment to the Consultant of an amount equal to five (5) times
the Consultant’s Consulting Fee plus five (5) times the value of 250,000 shares
of Common Stock (determined based on the closing price of the Common Stock of
the Company as of the date of termination) less the amount determined pursuant
to Section 6.2(a), to be paid in a lump sum within sixty (60) days following
termination, as determined by the Company; and
 
  (d)           All outstanding Awards shall immediately vest upon termination
and the Consultant shall be entitled to sell, transfer or otherwise convey all
shares of stock received pursuant to the Awards as of the date of termination
notwithstanding any provision in any award agreement to the contrary, subject to
compliance with the federal securities laws. Consultant shall remain eligible to
exercise his stock options through the expiration date of such stock options
notwithstanding any provision in any stock option award agreement to the
contrary.
 
  (e)           To the extent that termination payments and benefits are payable
under this Section 6.3, no benefits shall be payable under Section 6.2.
 
For purposes of this Agreement, a “Change in Control” shall mean: (i) the direct
or indirect acquisition, whether in one or a series of transactions by any
person (as such term is used in Section 13(d) and Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or related
persons (such person or persons, an “Acquirer”) constituting a group (as such
term is used in Rule 13d-5 under the Exchange Act), of (A) beneficial ownership
(as defined in the Exchange Act) of issued and outstanding shares of stock of
the Company, the result of which acquisition is that such person or such group
possesses in excess of 50% of the combined voting power of all then-issued and
outstanding capital stock of the Company, or (B) the power to elect, appoint, or
cause the election or appointment of at least a majority of the members of the
Board (or such other governing body in the event the Company or any successor
entity is not a corporation); (ii) a merger or consolidation of the Company with
a person or a direct or indirect subsidiary of such person, provided that the
result of such merger or consolidation, whether in one or a series of related
transactions, is that the holders of the outstanding voting stock of the Company
immediately prior to the consummation of such transaction do not possess,
whether directly or indirectly, immediately after the consummation of such
merger or consolidation, in excess of 50% of the combined voting power of all
then-issued and outstanding capital stock of the merged or consolidated person,
its direct or indirect parent, or the surviving person of such merger or
consolidation; or (iii) a sale or disposition, whether in one or a series of
transactions, of all or substantially all of the Company’s assets.
 
 
8

--------------------------------------------------------------------------------

 
 
6.4           In the event of the Consultant’s death on or after he becomes
entitled to termination payments and benefits hereunder, any termination
payments not yet paid to the Consultant as of the date of his death shall be
paid to his estate.
 
6.5           Notwithstanding any other provision contained herein, the Company
shall establish an irrevocable grantor trust (the “Trust”) containing provisions
which are the same as, or are similar to, the provisions contained in the model
“rabbi trust” set forth in Internal Revenue Service Revenue Procedure 92-64
within sixty (60) days of the date of the Agreement. Upon the earlier of the
date that there is a Change in Control of the Company or the date the Consultant
terminates his engagement with the Company pursuant to Section 6.2 of the
Agreement, the Company shall make an irrevocable deposit into the Trust in an
amount equal to the full termination payments payable or potentially payable to
the Consultant pursuant to Section 6.2 (in the event there has not been a Change
in Control as of the date of termination) or 6.3 (in the event that there has
been a Change in Control). In the event that the amount of the termination
payments payable pursuant to Section 6.3 cannot be determined with certainty as
of the date of the Change in Control, the Company shall make a good faith
estimate of the termination payments payable pursuant to Section 6.3 and shall
make additional deposits to the Trust on a monthly basis if the termination
payments payable pursuant to Section 6.3 exceed the amount previously deposited
in the Trust. The Company shall pay all costs relating to the establishment and
maintenance of the Trust and the investment of funds held in such Trust. The
termination payments payable pursuant to Section 6.2 or Section 6.3, as
applicable, shall be paid from the Trust unless the Company timely pays the
termination payments to the Consultant.
 
6.6           In the event that as of the result of any Indenture effective as
of the date of the Consultant’s termination, the termination payments payable
pursuant to Section 6.2 or Section 6.3, as applicable, cannot be paid in their
entirety in the form of cash, the termination payments shall be paid in the form
of Common Stock to the extent they cannot be paid in cash. If that portion of
the termination payments cannot be paid in the form of Common Stock because of
the lack of available shares under the Company’s equity plans that have received
Stockholder Approval, the Company shall use its best efforts to pay to the
Consultant that portion of the termination payments in a form permissible under
the Indentures. Notwithstanding the foregoing, in no event shall this Section
6.6 relieve the Company of its obligation to pay to the Consultant the full
benefits provided under Section 6.2 or Section 6.3, as applicable.
 
7.             Non-Competition.  Consultant acknowledges that Consultant’s
engagement with the Company will enable Consultant to obtain, among other
things, knowledge associated with the Company’s business and will also enable
Consultant to form certain relationships with individuals and entities with
which the Company furnishes its products and/or services. Consultant further
acknowledges that the substantial relationships with prospective and existing
customers, goodwill and other valuable proprietary interests of the Company will
cause the Company to suffer irreparable and continuing damage in the event
Consultant competes or assists others in competing with the Company during
Consultant’s engagement and within two (2) years subsequent to the Consultant’s
notice of voluntary termination (other than for Good Reason) during the Term or
a Discretionary Termination Payment Event (if the Board chooses to make the
payments described in Section 6.2 above). Therefore, Consultant agrees that
during Consultant’s engagement and for a period of two (2) years from the date
of notice in the event of voluntary termination (other than for Good Reason)
during the Term or a Discretionary Termination Payment Event (if the Board
chooses to make the payments described in Section 6.2 above) (“Restrictive
Period”), Consultant will not, without the prior written consent of the Company,
which consent may be withheld by the Company in its sole and absolute
discretion, be employed directly or indirectly by a competitor of the Company,
or otherwise engage directly or indirectly in any conduct, activity, or business
that substantially competes with the business of the Company’s internet segment,
as described in the Company’s registration statement on Form S-1 for its initial
public offering, as of the date of effectiveness of such registration statement.
The phrase “directly or indirectly” shall include either as an individual or as
a partner, joint venturer, employee, agent, executive, independent contractor,
consultant, officer, director, stockholder, investor or otherwise. Nothing
herein shall preclude Consultant from continuing to engage in the activities
authorized by Paragraph 3.3 of this Agreement. Consultant further acknowledges
that Consultant’s continued engagement with the Company and the payment of
termination payments and benefits pursuant to Section 6 herein constitutes fair
and adequate consideration for Consultant’s agreement not to engage in such
conduct during the Restrictive Period in the event of Consultant’s voluntary
termination (other than for Good Reason) or a Discretionary Termination Payment
Event (if the Board chooses to make the payments described in Section 6.2
above). The geographic scope of the non-competition obligations of this
paragraph includes anywhere in the world where the Company engage(s) in business
or otherwise markets or sells its/their products or services (“Restricted Area”)
in the provision of any services which are the same as, substantially similar to
or competitive with the business and services which the Company was designing,
developing, selling or providing, within the twelve (12) month period prior to
the Consultant's termination of engagement. Notwithstanding the foregoing, in
the event the Company shall fail to pay Consultant any termination payments to
Consultant pursuant to Section 6 of this Agreement when due, Consultant shall
have no further obligations under this Section 7. In the event that the Company
files for bankruptcy or materially defaults on its secured debt, the Consultant
shall have no further obligations under this Section 7.
 
 
9

--------------------------------------------------------------------------------

 
 
8.             Non-Solicitation.  Consultant acknowledges that, because of
Consultant’s responsibilities at the Company, Consultant has developed and will
help to develop, and has been exposed to, the Company’s business strategies,
information on customers and clients, and other valuable Proprietary
Information, and that use or disclosure of such Proprietary Information in
breach of this Agreement would be extremely difficult to detect or prove. For
purposes of this Agreement, “Confidential Information” shall mean any and all
trade secrets, confidential knowledge, data or any other proprietary information
pertaining to any business of the Company or any of its clients, customers or
consultants, licensees or affiliates. By way of illustration but not limitation,
“Confidential Information” includes (a) inventions, technological innovations,
specifications, ideas, improvements, discoveries, trade secrets, processes,
data, programs, software, source code, web site designs, web site processes,
knowledge, know-how, designs, techniques, formulas, test data, computer code,
complaints, complaint processes and analysis, security procedures and processes,
passwords, user ids, customer information, affiliate information, customer
lists, affiliate lists, other works of authorship and designs whether or not
patentable, copyrightable, or otherwise protected by law, and whether or not
conceived or prepared by the Consultant, either alone or jointly with others
(hereinafter collectively referred to as “Inventions”); (b) information
regarding research, development, new products and services, financial
information, protocols, proposals, marketing plans and strategies, manuals,
procedures and guidelines, merchandising and selling, business plans,
strategies, forecasts, projections, profits, investments, operations,
financings, records, budgets and financial statements, licenses, prices and
costs, suppliers and customers; and (c) identity, requirements, preferences,
practices and methods of doing business of specific parties with whom the
Company transacts business, and information regarding the skills and
compensation of other employees of the Company and independent contractors
performing services for the Company. Consultant also acknowledges that the
Company’s relationships with its employees, customers, clients, vendors, and
other persons are valuable business assets. Therefore, Consultant agrees as
follows:
 
 
10

--------------------------------------------------------------------------------

 
 
  (a)           Consultant shall not, for a period of one (1) year following
Consultant’s date of notice of voluntary termination (other than for Good
Reason) or a Discretionary Termination Payment Event (if the Board chooses to
make the payments described in Section 6.2 above), directly or indirectly
solicit, induce, recruit, or encourage any officer, director, or employee of the
Company to leave the Company or terminate his or her engagement with the
Company.
  (b)           Consultant shall not, for a period of one (1) year following the
Consultant’s date of notice of voluntary termination (other than for Good
Reason) or a Discretionary Termination Payment Event (if the Board chooses to
make the payments described in Section 6.2 above), for the purpose of selling
products or services competitive with the Company’s, solicit any actual or
prospective customer or client of the Company by using the Company’s Proprietary
Information or trade secrets, or otherwise solicit such customers or clients by
using means that amount to unfair competition.


Notwithstanding the foregoing, in the event the Company shall fail to pay
Consultant any termination payments to Consultant pursuant to Section 6 of this
Agreement when due, Consultant shall have no further obligations under Section
8(a) and Section 8(b) hereto. In the event that the Company files for bankruptcy
or materially defaults on its secured debt, the Consultant shall have no further
obligations under this Section 8.


9.             Confidentiality. The Consultant understands and acknowledges that
in the course of his former employment with the Company and in the course of
this engagement, he has had and will continue to have access to and will learn
Confidential Information. Accordingly, the Consultant agrees that during the
period that he performed services for the Company (including the time he was an
employee of the Company) and continuing in perpetuity thereafter, he has and
shall keep confidential and has not and shall not directly or indirectly
disclose any such Confidential Information to any third party, except as
required to fulfill his duties in connection with his engagement by the Company,
and has not and shall not misuse, misappropriate or exploit such Confidential
Information in any way. The restrictions contained herein shall not apply to any
information which the Consultant can demonstrate (i) was already available to
the public at the time of disclosure, or subsequently became available to the
public, otherwise than by breach of this Agreement or (ii) was the subject of a
court order to disclose.
 
10.           Administration/Other Agreements.  Notwithstanding anything
contained in this Agreement to the contrary, the Consultant acknowledges and
agrees that the Board, in its sole and absolute discretion, shall administer
this Agreement in a manner that complies with Section 409A of the Code. 
 
11.           Section 280G Gross-Up Payments.  If any of the payments under this
Agreement ("Payment") will be subject to the tax (the "Excise Tax") imposed by
Section 4999 of the Code (or any similar tax that may hereafter be imposed), the
Company shall pay to the Consultant in cash additional amounts (the "Gross-Up
Payments") such that the net amount retained by the Consultant after deduction
from the Payment and the Gross-Up Payments of any Excise Tax imposed upon the
Payment and any federal, state and local income tax and Excise Tax and any other
tax imposed upon the Gross-Up Payments shall be equal to the original amount of
the Payment, prior to deduction of any Excise Tax imposed with respect to the
Payment. The Gross-Up Payments are intended to place the Consultant in the same
economic position he would have been in if the Excise Tax did not apply. The
Gross-Up Payments shall be paid to the Consultant when any Excise Tax relating
to said Payment becomes due and payable, provided that such Gross-Up Payments
shall not be paid later than the end of the calendar year next following the
calendar year in which the Consultant remits (or has remitted on his behalf) the
related taxes to the appropriate tax authorities.
 
 
11

--------------------------------------------------------------------------------

 
 
12.           Miscellaneous.
 
12.1           Notices.  All notices under this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered with an
acknowledgment of receipt or if mailed by first class registered or certified
mail, return receipt requested, addressed to Company and to the Consultant at
their last known respective addresses, or to such other person or address as may
be designated by like notice hereunder. Any such notice shall be deemed to be
given on the day delivered, if personally delivered, or on the third day after
the mailing if mailed.
 
12.2           Parties in Interest.  The Consultant shall not delegate his
consulting obligations under this Agreement to any other person. The Company may
not assign any of its obligations hereunder other than to any entity that
acquires (by purchase, merger or otherwise) all or substantially all of the
voting stock or assets of the Company, provided such acquirer promptly assumes
all of the obligations hereunder of the Company in a writing delivered to the
Consultant. In the event of a merger or other combination, or the sale or
liquidation of business and assets, the Company shall use its reasonable best
efforts to cause such assignee or transferee to promptly and expressly assume
the liabilities, obligations and duties of the Company hereunder. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective heirs, legal representatives, successor and
permitted assigns, but no other person shall acquire or have any rights under or
by virtue of this Agreement.
 
12.3           Further Assurances.  From and after the date of this Agreement,
each of the parties hereto shall from time to time, at the request of the other
party and without further consideration, do, execute and deliver, or cause to be
done, executed and delivered, all such further acts, things and instruments as
may be reasonably requested or required more effectively to evidence and give
effect to the transactions provided for in this Agreement.
 
12.4           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws and decisions of the State of Florida applicable to
contracts made and to be performed therein without giving effect to the
principles of conflict of laws. The parties hereby consent and agree to the
exclusive jurisdiction of the state and federal courts in the County of Palm
Beach, State of Florida in any lawsuit arising from or relating to this
Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
12.5           Counterparts; Facsimile Signatures.  This Agreement may be
executed in counterparts and by facsimile, and each such counterpart shall be
deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement. Facsimile signatures shall be considered originals
for all purposes.
 
12.6           Severability.  The provisions of this Agreement are severable,
and if any one or more provisions are determined to be judicially unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
12.7           Entire Agreement; Modification; Waiver.  Except as otherwise
specifically contemplated herein and in the Indemnification Agreement, this
Agreement contains the entire agreement and understanding between the parties
with respect to the subject matter hereof and supersedes all prior negotiations
and understandings, if any. Neither this Agreement nor any of its provisions may
be modified, amended, waived, discharged or terminated in whole or in part,
except in writing, and signed by the parties. No waiver of any such provision or
any breach of or default under this Agreement shall be deemed or shall
constitute a waiver of any other provision, breach or default. No amendment of
the Agreement may cause any amount payable to the Consultant prior to the
amendment to be includible in the Consultant’s taxable income on any earlier
date under the provisions of Code Section 409A as determined after the
amendment.
 
13.           Section 409A Compliance.  It is intended that all benefits and
compensation payable pursuant to this Agreement are exempt from or,
alternatively, comply with Code Section 409A (and any legally binding guidance
promulgated under Code Section 409A, including, without limitation, the Final
Treasury Regulations), and this Agreement will be interpreted, administered and
operated accordingly. In the event that any provision of this Agreement is
inconsistent with Code Section 409A or such guidance, then the applicable
provisions of Code Section 409A shall supersede such inconsistent provision. In
accordance with the foregoing, the Consultant shall not have a legally binding
right to any distribution made to Consultant in error. Notwithstanding the
foregoing, in no event will any of the Company, its parent, or their respective
subsidiaries, affiliates, or officers, directors, employees, or agents have any
liability for failure of this Agreement to be exempt from or comply with Code
Section 409A and none of the foregoing guarantees that the Agreement is exempt
from or complies with Code Section 409A. For all purposes under Code Section
409A, the Consultant’s right to receive any payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company. A
“termination of engagement” (or any other term to that to that effect) under
this Agreement shall mean a “separation from service” under Code Section 409A
and Final Treasury Regulation 1.409A-1(h) and the default presumptions thereof.
 
Notwithstanding any other provision of this Agreement to the contrary, if the
Board (or its delegate) determines in its discretion that termination payments
due under this Agreement are “nonqualified deferred compensation” subject to
Section 409A of the Code and that the Consultant is a “specified employee” as
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance issued thereunder, then such termination payments, to the extent that
they are nonqualified deferred compensation subject to Section 409A of the Code
shall be paid on the first payroll date of the seventh month following the month
in which the Consultant’s termination occurs. For purposes of this Agreement,
whether the Consultant is a “specified employee” will be determined in
accordance with written procedures adopted by the Board.
 
 
13

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provision of this Agreement to the contrary, to the
extent that any reimbursement of expenses constitutes “deferred compensation”
under Code Section 409A, such reimbursement shall be provided no later than
December 31 of the year following the year in which the expense was incurred.
The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year. The amount of any in-kind
benefits provided in one year shall not affect the amount of in-kind benefits
provided in any other year.
 
14.           Attorney Fees.  In the event that either party is required to
pursue claims or commence litigation to enforce their rights under this
Agreement, or to defend against claims brought against them by the other party
that are determined by a court to be without merit, the prevailing party shall
be entitled to recover their reasonable attorneys' fees and costs.
 
[ signature page follows ]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 

   
FRIENDFINDER NETWORKS INC.
 
By:      /s/ Anthony Previte                       
Name: Anthony Previte
Title:   Chief Executive Officer and President
 


CONSULTANT:


/s/ Daniel C. Staton                                    
DANIEL C. STATON

 
 
[Signature Page to Daniel C. Staton Consulting Agreement]
 
 
15